            Case 2:20-cr-00093-ABJ Document 1 Filed 06/02/20 Page 1 of 3


                                                                              HllD
                                                        U.S. OlSjmCT COUHt^.
                       IN THE UNITED STATES DISTRICT COU^ iRiC! Or " u
                                                                            lu^!-2 fHlO-'iJ
                            FOR THE DISTRICT OF WYOMING                       "
                                                                      MARGARET                ''
 UNITED STATES OF AMERICA,
                                                       No.
                        Plaintiff,
                                                               18 U.S.C. § 1341
         V.                                                    (Mail Fraud)

 TRACY REIGHARD,

                        Defendant.


                                     INFORMATION



THE UNITED STATES ATTORNEY CHARGES THAT:


       1.      Beginning on or about January 21, 2015, and continuing through on or about

August 27, 2019, in the District of Wyoming and elsewhere, the Defendant, TRACY

REIGHARD, together with others known and unknown, and with intent to defraud, knowingly

devised and intended to devise a scheme and artifice to defi-aud, and REIGHARD willfully

participated in the scheme with knowledge of its fraudulent intent.

       2.      It was part of the scheme that persons known and unknown fraudulently obtained

cellular telephones using stolen identities and caused the phones to be sent or delivered by

commercial interstate carrier to buildings in Cheyenne, Wyoming. Once the phones arrived in

Cheyenne, the Defendant, TRACY REIGHARD, retrieved the phones, repackaged them, and

shipped them in interstate commerce to Afi-ica.

       3.      It was further part ofthe scheme that persons known and unknown transferred funds

to the Defendant, TRACY REIGHARD, with directions to re-transfer the funds to persons known

and unknown. The Defendant, TRACY REIGHARD, kept some of the funds for personal use.
          Case 2:20-cr-00093-ABJ Document 1 Filed 06/02/20 Page 2 of 3




       On or about August 8, 2019, in the District of Wyoming and elsewhere, the Defendant,

TRACY REIGHARD, for the purpose of executing or attempting to execute the scheme

described above, knowingly caused to be delivered by mail or commercial carrier fraudulently

obtained cellular telephones.

       In violation of 18 U.S.C. § 1341.

       DATED this           day of June 2020.

                                                MARK A. KLAASSEN
                                                United States Attorney


                                      By:
                                            I JONATHAN C.COPPOM*
                                                As^tant United States Attorney
         Case 2:20-cr-00093-ABJ Document 1 Filed 06/02/20 Page 3 of 3




                             PENALTY SUMMARY


DEFENDANT NAME:               TRACY REIGHARD

DATE:                         June 2,2020

INTERPRETER NEEDED:           No


VICTIM(S):                    Yes


OFFENSE/PENALTIES:
                              18 U.S.C. § 1341
                              (Mail Fraud)

                              0-20 Years Imprisonment
                              Up To $250,000 Fine
                              3 Years Supervised Release
                              $100 Special Assessment

AGENT:                        Jennifer L McGrath, FBI

AUSA:                         Jonathan C. Coppom, Assistant United States Attorney

ESTIMATED TIME OF
TRIAL:                        1 to 5 days

WILL THE GOVERJVMENT
SEEK DETENTION IN THIS
CASE:                         No


ARE THERE DETAINERS
FROM OTHER
JURISDICTIONS:                No
